Memorandum. The order of the Appellate Division is affirmed.
Appellant’s attack on the infirmities of the action taken by the Democratic Policy Committee pursuant to subdivision 4 of section 137 of the Election Law, is unavailing (cf. Matter of Nirenberg v. Vogt, 27 N Y 2d 770). That provision has as its purpose the regulation of the affairs of a political party and is intended to have as its beneficiaries, only members of that political party or one who asserts that he was entitled to the authorization thereunder. It is of no interest to others that formalities have not been followed, so long as the purpose of subdivision 4 of section 137 is not frustrated. It is crucial that no issue is raised as to the authorization expressing the will of the party committee. Under the circumstances it is not necessary to reach the proposition advanced by the concurring opinion that there may be a “ transitory enrollment ” and thus to distinguish between the right to vote and the right to retain one’s enrollment after an inter-county change of residence. (Cf. Neale v. Hayduk, 35 N Y 2d 182.)